DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 2/28/2022. Currently claims 1, 4, 6-9 are pending and claims 1, 8, and 9 are independent.  Claims 1, 4, 8, and 9 have been amended from the previous claim set dated 10/12/2021.  Claims 2, 3 are cancelled and no claims have been added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 103 rejections on the previous Office Action are withdrawn in light of the amendments and arguments.  None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 8, and 9, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.  

	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-214065 (Japan), filed on 11/14/2018.  A translated copy of the priority application might be needed to perfect priority.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 4, 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 4, 6,7) are directed to a statutory category, namely a system/machine.  Claim 8, is directed to a statutory category, namely an article of manufacture.  Claim 9 is directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 1, 8, and 9, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to collect and analyze potential customer satisfaction information while they drive in the vicinity of the store.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform survey functions that a customer service representative might perform for a retail store.  The abstract elements of claims 1, 8, and 9, recite in part “Acquire information… Acquire environment information…Acquire position information…Receive occupant information…Calculate positivity…Analyze a cause of 
Step 2A (Prong 2):  Independent claims 1, 8, and 9, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “A vehicle…” which generally limits the claims to the general field of a vehicle, but this is insufficient with respect to a practical application (See MPEP 2106.05(h)).  
Dependent claims 4, 6, and 7 add the additional elements which recites in part “Camera…information processing terminal of the store…”.  These additional elements again fail to integrate the abstract idea into a practical application because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal simply limits the claim to a networked/computer based environment (See MPEP 2106.05(f)).  
Step 2B: Independent claims 1, 8, and 9, which are substantially similar claims to one another, include additional elements, when considered both individually and as an  
Dependent claims 4, 6, and 7 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 4, 6, and 7 include the additional elements which recite in part “Camera…information processing terminal of the store…”  These are not significantly more because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal is merely the software and/or hardware components used to implement the abstract idea on a general purpose computer (See MPEP 2106.05(f)).  
Accordingly, whether taken individually or as an ordered combination claims 1, 4, 6-9 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections of claims 1, 4, 6-9, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 
The Applicant argues the claimed invention is further integrated into a practical application by addressing the benefit of the information gathering and analysis techniques which can lead to an enhanced environment around a store.  While this information gathering and analysis approach might be an improvement to the business process managing a retail outlet, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As identified above in the Step 2A Prong 2 analysis, the claims as written do not currently accomplish that.
Examiner suggests claiming structural elements where the entirety of the data collection is integrated into the vehicle as some sort of terminal/collection/integrated unit.  With these additional structural elements, the claimed invention would possibly be integrated into the practical application of a vehicle.   
Regarding the 35 USC § 103 rejections on the previous Office Action, as addressed above, are withdrawn in light of the amendments and arguments.  None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 8, and 9, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Closest prior art to the invention include:
Houllier et al. (FR 2938672 A1)
Hsu-Hoffman et al. (US-20170221149-A1)
Binion et al. (US-20150112730-A1)
Austraat et al (US-20180027370-A1)

Saura JR, et al. “Attitudes Expressed in Online Comments about Environmental Factors in the Tourism Sector: An Exploratory Study.” Int J Environ Res Public Health. 2018;15(3):553. Published 2018 Mar 19. doi:10.3390/ijerph15030553 [online], [retrieved on 2022-03-09]. Retrieved from the Internet <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5877098/> 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624